EXHIBIT 99.1 Media Contacts: Marilyn Gerber Managing Director Adam Friedman Associates LLC Phone: 212-981-2529, ext. 11 marilyn@adam-friedman.com Analysts International Reports Q2 2007 Results; Company Ahead of Plan, Reiterates Profitability in Early 2008 Company Announces 1 Million Share Stock Repurchase Program Minneapolis, MN – July 25, 2007– Analysts International (NASDAQ: ANLY) reported the results for its second quarter ended June 30, 2007.Revenues totaled $89.2 million for the quarter, compared to $87.9 million for the same quarter in 2006.For the quarter, the Company reported a net loss of $(723,000), or $(.03) per diluted share, including approximately $600,000 of special charges related to employee terminations and consultancy fees, compared to a net loss of$(258,000) or $(.01) per diluted share during the second quarter of 2006. For the six months ended June 30, 2007, the Company reported revenues of $178.4 million compared to $174.7 million for the first half of 2006.The net loss for the period was $(2,750,000) or $(.11) per diluted share compared to a net loss of $(4,000), or $(0.00) per diluted share for the same period in 2006. “Throughout the second quarter, we have made considerable progress in moving the company forward,” stated Mike LaVelle, President and CEO.“We have improved operating results, strengthened our balance sheet, installed new management, strengthened key client relationships, implemented daily operating and performance standards and strengthened our sales capabilities.With these accomplishments, we are positioning the Company to take advantage of an improving IT services market, regain market share and to improve the return to our shareholders going forward.” Analysts International also announced that its Board of Directors has authorized the repurchase of up to 1 million shares of Analysts International common stock.The timing of the shares to be repurchased will be based on several factors, including the price of the common stock, general market conditions, corporate and regulatory requirements and alternate investment opportunities. Repurchases may be made in the open market or through private transactions, in accordance with SEC requirements.The repurchase plan may be modified or suspended at any time. 1 “The Board of Directors is confident management will be able to execute on the profitability goals included in our recovery plan while making the investments necessary to position the Company for the future.With this confidence, the Board believes the use of available liquidity to reduce our outstanding shares will benefit those shareholders who continue to own our Company,” stated Dr. Krzysztof Burhardt, Chairman of the Board. Analysts will host a conference call tomorrow at 9:30 a.m. CDT to discuss these results in detail and answer questions participants may have.Interested parties may access the call by dialing 1-888-459-5609 or 1-973-321-1024 for international participants a few minutes before the scheduled start and ask for the Analysts International conference call moderated by Company President and CEO, Mike LaVelle.The call may also be accessed via the Internet at www.analysts.com, where it will be archived.Interested parties can also hear a replay of the call from 12:30 p.m. CDT July 26, 2007 until 10:59 p.m. CDT on August 2, 2007, by dialing 1-877-519-4471, or 1-973-341-3080 for international participants and using the access code 9011180.The Company will also file an 8-K with the Securities and Exchange Commission that will provide a full transcript of the prepared remarks delivered on the call. About Analysts International Headquartered in Minneapolis, Analysts International is a diversified IT services company. In business since 1966, the company has sales and customer support offices in the United States and Canada. Lines of business include Full Service Staffing, which provides high demand resources for supporting a client's IT staffing needs; Solutions Services, which provides business solutions and network infrastructure services; Managed IT Services and Government Solutions. The company partners with best-in-class IT organizations, allowing access to a wide range of expertise, resources and expansive geographical reach. For more information, visit www.analysts.com. Cautionary Statement for the Purpose of Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995 This Press Release contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. In some cases, forward-looking statements can be identified by words such as "believe," "expect," "anticipate," "plan," "potential," "continue" or similar expressions. Forward-looking statements also include the assumptions underlying or relating to any of the foregoing statements. Such forward-looking statements are based upon current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. Statements made in this Press Release by the Company, its President and CEO, Michael J. LaVelle, or its Chairman Dr. Krzysztof Burhardt, regarding: (i) the improving IT services market; (ii) management’s expectations with respect to regaining market share and improving operating results, including achieving profitability in early 2008; (iii) implementation of the planned stock repurchase program; and (iv) our ability to successfully implement the Company's new business plan/strategy to achieve profitability goals are forward looking statements. These statements are not guarantees of future performance, involve certain risks, uncertainties and assumptions that are difficult to predict, and are based upon assumptions as to future events that may not prove accurate. Therefore, actual outcomes and results may differ materially from what is expressed herein. In any forward-looking statement in which the Company, Mr. LaVelle or Dr. Burhardt expresses an expectation or belief as to future results, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement or expectation or belief will result or be achieved or accomplished. The following factors, among others, could cause actual results to differ materially from those described in the forward-looking statements: (i) incorrect assumptions by management regarding the state of the IT services market or a downturn in the IT services market or the overall economy in general; (ii) unsuccessful implementation or execution of the Company's new business plan/strategy; (iii) future alternative uses for our cash or alternative competing investment opportunities and (iv) other economic, business, competitive and/or regulatory factors affecting the Company's business generally, including those set forth in Analysts' filings with the SEC, including its Annual Report on Form 10-K for the 2006 fiscal year, especially in the Management's Discussion and Analysis section, its most recent Quarterly Report on Form 10-Q and its Current Reports on Form 8-K. All forward-looking statements included in this Press Release are based on information available to the Company on the date of the Press Release. The Company undertakes no obligation (and expressly disclaims any such obligation) to update forward-looking statements made in the Press Release to reflect events or circumstances after the date of the Press Release or to update reasons why actual results would differ from those anticipated in such forward-looking statements. (Financials follow) 2 Analysts International Corporation Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended (in thousands except per share amounts) June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 Revenue: Provided directly $ 60,386 $ 65,375 $ 123,337 $ 130,834 Provided through subsuppliers 14,820 14,127 30,942 28,204 Product sales 14,043 8,404 24,077 15,709 Total revenue 89,249 87,906 178,356 174,747 Expenses: Salaries, contracted services and direct charges 62,315 65,915 128,136 131,110 Cost of product sales 12,790 7,308 21,495 13,752 Selling, administrative and other operating costs 14,545 14,573 30,795 29,065 Amortization of intangible assets 267 266 533 520 Operating (loss) income (668 ) (156 ) (2,603 ) 300 Non-operating income 17 105 24 109 Interest expense (65 ) (199 ) (143 ) (392 ) (Loss) income before income taxes (716 ) (250 ) (2,722 ) 17 Income tax expense 7 8 28 21 Net loss $ (723 ) $ (258 ) $ (2,750 ) $ (4 ) Per common share: Basic loss $ (.03 ) $ (.01 ) $ (.11 ) $ (.00 ) Diluted loss $ (.03 ) $ (.01 ) $ (.11 ) $ (.00 ) Average common shares outstanding 24,943 24,620 24,847 24,616 Average common and common equivalent shares outstanding 24,943 24,620 24,847 24,616 3 Analysts International Corporation Consolidated Balance Sheets (in thousands) June 30, 2007 (unaudited) December 30, 2006 Assets Current assets: Cash and cash equivalents $ 77 $ 179 Accounts receivable, less allowance for doubtful accounts 63,255 64,196 Other current assets 4,717 2,484 Total current assets 68,049 66,859 Property and equipment, net 2,747 2,925 Other assets 25,396 26,447 Total assets $ 96,192 $ 96,231 Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ 27,554 $ 24,411 Salaries and vacations 8,442 7,416 Line of credit 1,329 2,661 Deferred revenue 1,053 1,267 Restructuring accrual, current portion 116 385 Self-insured health care reserves and other amounts 910 1,670 Deferred compensation 1,271 208 Total current liabilities 40,675 38,018 Non-current liabilities: Deferred compensation 1,508 2,319 Restructuring accrual 72 160 Other liabilities 175 Shareholders’ equity 53,762 55,734 $ 96,192 $ 96,231 4 Analysts International Corporation Reconciliation of non-GAAP Financial Measures (in thousands) Three Months Ended Six Months Ended June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 Net loss as reported $ (723 ) $ (258 ) $ (2,750 ) $ (4 ) Taxes 7 8 28 21 Depreciation 416 572 892 1,180 Amortization 267 266 533 520 Net interest expense (income) 48 193 119 382 Merger related costs (248 ) (244 ) Severance and consulting related costs 600 1,804 Adjusted EBITDA* $ 615 $ 535 $ 626 $ 1,855 *To supplement our consolidated financial statements presented in accordance with GAAP, we use the non-GAAP financial measure of Adjusted EBITDA (earnings before interest, taxes, depreciation and amortization) which is adjusted from results based on GAAP to exclude certain items.For the 2007 periods, we have excluded costs associated with severance payments made as part of our performance improvement plan and the costs associated with outside consultants engaged by the Board of Directors.For the 2006 periods we have excluded credits resulting from the reversal of certain accruals associated with our attempted merger with Computer Horizons.We believe these adjustments are helpful in providing a meaningful comparison between current results and prior reported results.This non-GAAP financial measure is provided to enhance the user’s overall understanding of our current financial performance and our prospects for the future.This measure should be considered in addition to results prepared in accordance with GAAP, but should not be considered a substitute for or superior to GAAP results.The non-GAAP financial measure included in this press release has been reconciled to the nearest GAAP measure. # # # 5
